STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                                              NO.        2021     KW     1522


VERSUS


QUARION          J.        JENKINS                                                                             JAN 3 1 2022


In    Re:             Quarion           J.      Jenkins,              applying                  for      supervisory                writs,

                      19th        Judicial           District                  Court,            Parish           of    East         Baton

                      Rouge,          No.     07- 08- 0874.




BEFORE:               MaDONALD,             LANIER,        AND        WOLFE,              JJ.


         WRIT          DENIED.          A      felony          sentence                   cannot        be     amended             once        a

defendant              has       started           serving           the        sentence.               See     La.      Code        Crim.
P.     art.       881( A).              See        also       La.      Code           Grim.        P.        art.      881. 2( A)(       2).
Furthermore,                 where       a    specific           sentence                 has     been        agreed         upon       as     a
consequence                 of    a     plea        bargain,              a         sentence            imposed         within           the
agreed         range         cannot           be    appealed               as        excessive,               and      there        is       no

need        for       the        trial       judge        to         give           reasons           for     the       sentence             as

normally          required              by    La.     Code           Crim.           P.    art.         894. 1.        See    State          v.
Small,          44, 554 (         La.        App.     2d       Cir.            8/    19/ 09),           17    So. 3d         491,       492,
writ        denied,          2009- 2057 (            La.        4/    5/ 10),             31     So. 3d        356.          Moreover,
the      due      process             clause        imposes            no           constitutional
                                                                                                                    duty      on     state

trial        judges          to       ascertain           a    factual                basis       prior         to  accepting a
guilty           plea.           State         v.     Smith,               2009- 769 (                La.      App.   5th   Cir.
3/   9/ 10),          38    So. 3d       894,       896,        n.        1,        writ        denied,           2010- 0843 (           La.
11/ 5/   10),         50     So. 3d         812.     Accordingly,                         the    district           court         did    not
err in denying relator' s motion to correct an illegal sentence.

                                                                     JMM

                                                                     WIL
                                                                     EW




COURT       OF APPEAL,                FIRST        CIRCUIT




         D7EPUTt           CLERK       OF     COURT
                      FOR    THE       COURT